EXHIBIT 10.94

 

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (the “Agreement”) is made as of September 29, 2000
between INCARA PHARMACEUTICALS CORPORATION, a Delaware corporation (the
“Company”), and Richard E. Gammans, Sr. (“Employee”).

 

 

Recitals

 

A.   Employee is employed by the Company as an officer, and as such, the Company
recognizes the valuable services performed by Employee for the Company and
wishes to encourage his/her continued employment.

 

B.   Employee desires to be assured that he/she will be entitled to a certain
amount of compensation and benefits for some definite period of time upon the
occurrence of certain events.

 

C.   The parties desire to enter into this Agreement to provide the terms and
conditions upon which the Company will pay severance benefits to Employee upon
the occurrence of certain events.

 

 

Statement of Agreement

 

In consideration of the foregoing and the promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 



1.   Definitions. Whenever used in this Agreement, the following terms shall
have the meanings respectively assigned to them in this Section 1:

 

  (a)   “Cause” shall have the meaning as defined in the Employment Agreement
(as defined below), and in addition, shall include conviction of a felony and
the violation of “insider trading laws”, as determined by the Securities and
Exchange Commission.

 

  (b)   “Change in Control” means any of the following events or transactions:

 

  (i)   A merger or consolidation of the Company with another corporation (A)
where the stockholders of the Company immediately prior to the merger or
consolidation do not beneficially own, immediately after the merger or
consolidation, shares of the corporation issuing cash or securities in the
merger or consolidation entitling such stockholders to more than fifty percent
(50%) of all votes (without consideration of the rights of any class of stock to
elect directors by a separate class vote) to which all stockholders of such
surviving corporation would be entitled in the election of directors, or (B)
where the members of the Board of Directors of the Company immediately prior to
the merger or consolidation do not, immediately after the merger or
consolidation,



--------------------------------------------------------------------------------

constitute a majority of the Board of Directors of the corporation issuing cash
or securities in the merger or consolidation;

 

  (ii)   The sale, transfer or other disposition of all or substantially all of
the assets of the Company; or

 

  (iii)   The acquisition, directly or indirectly, by any person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders.

 

  (c)   “Employment Agreement” shall mean the Employment Agreement between the
Employee and the Company dated September 29, 2000 (or any subsequent employment
agreement which supplements, supersedes or replaces such agreement).

 

  (d)   “Good Reason” shall mean any reduction, without Employee’s consent, in
Employee’s status, title, authority, duties, salary, benefits, eligibility for
bonuses or location of employment that is more than thirty (30) miles from
Employee’s current location of employment.

 

  (e)   “Separation Event” shall mean the termination by the Company of
Employee’s employment without Cause or termination by Employee for Good Reason,
in either case within two and one-half years after the earliest date of a Change
in Control of the Company (the “Termination Period”). The death or disability of
Employee shall not be a Separation Event.

 

Other terms used in this Agreement are defined in other provisions of this
Agreement and shall have the respective meanings given such terms in those
provisions.

 

2.   Employment. Employee shall, so long as he/she remains in the active
employment of the Company, devote such of his/her time and efforts as shall be
necessary to the proper discharge of his/her duties and responsibilities as an
officer of the Company.

 

3.   Severance Benefits.

 

  (a)   In consideration of Employee remaining an employee of the Company, if
there is a Separation Event, then Employee shall receive the following in lieu
of any other severance benefits due to Employee pursuant to Company policies or
the Employment Agreement, if any.

 

2



--------------------------------------------------------------------------------

 

  (i)   Accrued and unpaid salary less all applicable and customary withholding
taxes and deductions;

 

  (ii)   A bonus in the amount of the average annual bonus earned by Employee
during the previous two years, prorated for the portion of the current year
worked through the date of termination, less all applicable withholding taxes
and deductions;

 

  (iii)   A lump sum severance payment equal to two and one-half times the sum
of his/her current annual base salary and average annual bonus during the
previous two years, less all applicable withholding taxes and deductions; and

 

  (iv)   Medical and insurance benefits paid by the Company or its
successor-in-interest equal to those provided by the Company to Employee
immediately prior to the date of the Separation Event for two and one-half years
following the Separation Event.

 

  (b)   The amounts in Subsections 3(a)(i), (ii) and (iii) shall be paid within
thirty (30) days following the Separation Event.

 

  (c)   In addition to the foregoing, all restricted stock and all stock options
for the purchase of capital stock of the Company held by Employee shall vest in
full immediately upon the occurrence of a Separation Event.

 

4.   Other Termination of Employment. If the Company or the Employee terminates
Employee’s employment with the Company for any reason other than a Separation
Event, then

 

  (i)   No benefits shall become due and payable under Section 3, above;

 

  (ii)   This Agreement shall be considered terminated with respect to Employee;
and

 

  (iii)   Company policy and the Employment Agreement shall determine the
severance benefits, if any, due to Employee or his/her descendents.

 

5.   Corporate Assets. No provision in this Agreement, or any action taken
pursuant to its provisions by either party, shall create, or be construed to
create, a trust of any kind, or a fiduciary relationship between the Company and
the Employee, his/her designated beneficiary, other beneficiaries of Employee,
or any other person. The payments to Employee, his/her designated beneficiary,
or any other beneficiary shall be made from assets which shall continue to be a
part of the general assets of the Company. No person shall have, by virtue of
the provisions of this Agreement, any interest in the Company’s assets. To the
extent that any person acquires a right to receive payments or benefits from the
Company under this Agreement, the right shall be no greater than the right of
any unsecured general creditor of the Company.

 

 

3



--------------------------------------------------------------------------------

 

6.   No Employment Contract. Nothing contained in this Agreement shall be
construed as a contract of employment for any term of years, nor as conferring
upon Employee the right to continue as an employee of the Company in any
capacity. It is understood by the parties that this Agreement relates
exclusively to severance benefits payable after termination of Employee’s
employment with the Company during the Termination Period, and is not intended
to be an employment contract.

 

7.   Employee’s Capacity. Employee represents and warrants to the Company that
he/she has the capacity and right to enter into this Agreement without any
restriction whatsoever by any other agreement, other document or otherwise.

 

8.   Complete Agreement. This document contains the entire agreement between the
parties regarding severance arrangements resulting from certain terminations of
Employee’s employment during the Termination Period and supersedes any prior
discussions, negotiations, representations, or agreements between them relating
to such severance arrangements for Employee. No additions or other changes to
this Agreement shall be made or be binding on either party unless made in
writing and signed by each party to this Agreement.

 

9.   Notices. All notices and other communications under this Agreement to any
party shall be in writing and shall be deemed given when delivered personally,
via facsimile (which is confirmed) to that party at the telecopy number for that
party set forth below, mailed by certified mail (return receipt requested) to
that party at the address for that party set forth below (or at such other
address for such party as such party shall have specified in notice to the other
party), or delivered to Federal Express, UPS or any similar express delivery
service for delivery to that party at that address:

 

  (a)   If to the Company:

 

Incara Pharmaceuticals Corporation

P.O. Box 14287

3200 East Highway 54

Cape Fear Building, Suite 300

Research Triangle Park, NC 27709

Attention: President

Facsimile No.: (919) 544-1245

 

  (b)   If to the Employee:

 

The Employee’s current address in the Company’s personnel files

 

10.   Governing Law. All questions concerning the validity, intention, or
meaning of this Agreement or relating to the rights or obligations of the
parties with respect to performance hereunder shall be construed and resolved
under the laws of North Carolina.

 

4



--------------------------------------------------------------------------------

 

11.   Severability. The intention of the parties to this Agreement is to comply
fully with all laws and public policies, and this Agreement shall be construed
consistently with all laws and public policies to the extent possible. If and to
the extent that any court of competent jurisdiction determines that it is
impossible or violative of any legal prohibition to construe any provision of
this Agreement consistently with any law, legal prohibition, or public policy
and consequently holds that provision to be invalid or prohibited, that shall in
no way affect the validity of the other provisions of this Agreement which shall
remain in full force and effect.

 

12.   Nonwaiver. No failure by any party to insist upon strict compliance with
any term of this Agreement, to exercise any option, enforce any right, or seek
any remedy upon any default of any other party shall affect, or constitute a
waiver of, the first party’s right to insist upon such strict compliance,
exercise that option, enforce that right, or seek that remedy with respect to
that default or any prior, contemporaneous, or subsequent default; nor shall any
custom or practice of the parties at variance with any provision of this
Agreement affect or constitute a waiver of, any party’s right to demand strict
compliance with all provisions of this Agreement.

 

13.   Captions. The captions of the various sections of this Agreement are not
part of the context of this Agreement, but are only labels to assist in locating
those sections, and shall be ignored in construing this Agreement.

 

14.   Successors. This Agreement shall be personal to Employee and no rights or
obligations of Employee under this Agreement may be assigned by him/her. Except
as described in the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by and against the respective heirs,
legal representatives, successors, and assigns of each party to this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Severance Agreement as
of the date and year first above written.

 

 

INCARA PHARMACEUTICALS CORPORATION

By:

 

/s/    CLAYTON I. DUNCAN

   

--------------------------------------------------------------------------------

Title:

 

CEO

   

--------------------------------------------------------------------------------

EMPLOYEE:

/s/    RICHARD E. GAMMANS                                 (SEAL)

--------------------------------------------------------------------------------

RichardE. Gammans, Sr.

 

 

 

5